COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Overton
Argued at Alexandria, Virginia


DAVID STEVENS SOZIO
                                                 OPINION BY
v.   Record No. 2018-95-4                JUDGE JAMES W. BENTON, JR.
                                               APRIL 16, 1996
KELLEY ELIZABETH THORPE


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        Jane Marum Roush, Judge
                  Nancy D. Poster for appellant.

                  James Ray Cottrell (Gannon, Cottrell &
                  Ward, P.C., on brief), for appellee.



        The trial judge dismissed David Stevens Sozio's petition to

adopt a child born to Sozio's former spouse, Kelley Elizabeth

Thorpe.    The child is not Sozio's biological child.     Sozio

contends on appeal that the trial judge erred (1) in refusing to

waive the requirement of Code § 63.1-221 that Sozio's current

spouse join in the petition, and (2) in ruling that under Code

§ 63.1-233 the legal effect of allowing Sozio to adopt Thorpe's

child would be the termination of Thorpe's parental rights.

Because the trial judge correctly ruled in both instances, we

affirm her decision.

        The evidence proved that Sozio and Thorpe were married in

1984.    While married to Sozio, Thorpe gave birth to a male child

in 1986 and a female child in 1990.    After Sozio and Thorpe

separated in 1991, Sozio learned that another man, Elmer William

Senne, was the father of Thorpe's female child.
     During their separation, Sozio and Thorpe entered into a

property settlement agreement which states that the male child is

their only child, that the male child shall reside with Thorpe,

and that Sozio is the female child's stepfather.   The agreement

gives Sozio limited visitation with the female child and provides

that he will maintain health insurance for her if he is able to

do so under his insurance policy without additional cost to him.

The agreement does not require Sozio to support the female

child.
     Sozio and Thorpe were divorced in 1993.    The final decree of

divorce recites that the male child is the only child of Sozio

and Thorpe, and the decree incorporates by reference the property

settlement agreement.

     In January 1994, Thorpe's present husband, David Thorpe,

filed a petition to adopt the female child.    With the consent of

the child's biological father, Sozio also filed a petition to

adopt her.   Both petitions were voluntarily withdrawn after a

clinical psychologist opined that the child's best interests

would be served by not granting either petition.

     Thorpe later petitioned the circuit court for approval to

relocate to South Carolina with her children and husband.   Sozio

then filed another petition to adopt the female child and again

obtained her biological father's consent.   Thorpe demurred to

Sozio's petition for adoption and sought dismissal of the

petition on the grounds that Sozio failed to join his present




                               - 2 -
wife as a co-petitioner as required by Code § 63.1-221 and failed

to allege a basis to terminate Thorpe's parental rights.   The

trial judge sustained the demurrer, dismissed the petition, and

denied Sozio's motion to reconsider.

     In pertinent part, the first paragraph of Code § 63.1-221

contains the following requirement for an adoption petition:
          In the case of married persons, the petition
          shall be the joint petition of the husband
          and wife but, in the event the child to be
          adopted is legally the child by birth or
          adoption of one of the petitioners, such
          petitioner shall unite in the petition for
          the purpose of indicating his or her consent
          to the prayer thereof only.

     The parties disagree whether this statute requires a trial

judge to dismiss a petition for adoption if the spouse of a

married petitioner does not join in the petition.   Sozio argues

that because the second paragraph of Code § 63.1-221 states that

"[t]he court shall not waive any of the requirements of this

paragraph [i.e., the second paragraph] nor any of the

requirements of Code § 63.1-220.3," the legislature obviously

intended that a trial judge could waive any other provision of

Code § 63.1-221, including the requirement that Sozio and his

wife file a joint petition.   We agree with Thorpe that Sozio's

argument ignores the clear and plain meaning of Code § 63.1-221.

     "Adoption in Virginia is solely a creature of statute."      NPA

V. WBA, 8 Va. App. 246, 250, 380 S.E.2d 178, 180 (1989).

Although the "adoption statutes should be liberally construed to

carry out the beneficent purposes of . . . adoption," McFadden v.


                               - 3 -
McNorton, 193 Va. 455, 461, 69 S.E.2d 445, 449 (1952), the

principle is well established that "[c]ourts must construe

statutes according to the language used by the legislature."

Anderson v. Commonwealth, 182 Va. 560, 565, 29 S.E.2d 838, 840

(1944).   Where the statutory language is clear and plain, we

cannot look for ambiguities under the guise of applying liberal

construction.    Id.

     The legislative expression that the trial judge "shall not

waive" any of the requirements that govern the direct placement

of a child for adoption by the child's parents does not lead by

necessary implication to the conclusion that the trial judge may

waive other provisions of the adoption statute.   The language in

Code § 63.1-221 prohibiting waiver obviously conveys the

legislature's view of the importance of the extensive safeguards

that are mandated in Code § 63.1-220.3.   Those statutory

procedures are quite detailed and obviously reflect the

legislative concern that private placement adoptions be strictly

scrutinized.    The legislative emphasis in Code § 63.1-221 that

each step of the procedure be followed when parents directly

place the children for private adoptions does not suggest that

other provisions of the act are discretionary.
     The statute is clear, plain, and definite in requiring that

an adoption petition, when filed by a married person, shall be

made by joint petition of the husband and wife.   The language

that the legislature used in Code § 63.1-221 admits of no



                                - 4 -
exception.
             The question here is not what the legislature
             intended to enact, but what is the meaning of
             that which it did enact. We must determine
             the legislative intent by what the statute
             says and not by what we think it should have
             said.


Carter v. Nelms, 204 Va. 338, 346, 131 S.E.2d 401, 406-07 (1963).

The trial judge properly dismissed Sozio's petition because it

was not the joint petition of Sozio and his wife.

     We need not address in detail the issue Sozio raises

concerning the trial judge's refusal to ignore Code § 63.1-233.

The trial judge properly ruled that by statute "[t]he legal

effect of an adoption is to divest [Thorpe] of all legal rights

and obligations with respect to the child unless [Thorpe] is the

spouse of the petitioner."    The language of Code § 63.1-233 is

unambiguous and supports the trial judge's ruling.    Accordingly,

we hold that the trial judge did not err in ruling that she had

"no discretion as to the legal effect of adoption."
     For these reasons, we hold that the trial judge properly

sustained the demurrer and dismissed the petition.
                                                Affirmed.




                                 - 5 -